United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Buffalo, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-812
Issued: July 26, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 22, 2013 appellant filed a timely appeal from the November 9, 2012
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) which denied his
request for reconsideration. Because more than 180 days elapsed from the January 30, 2012
merit decision and the filing of this appeal, the Board lacks jurisdiction to review the merits of
appellant’s claim pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 13, 2011 appellant, then a 56-year-old rural carrier, filed a traumatic injury
claim alleging that on December 5, 2011 he was struck by a motor vehicle in the performance of
duty. He alleged injuries to his neck, shoulders, leg and head. Appellant stopped work on
December 5, 2011 and returned on December 9, 2011.
By decision dated January 30, 2012, OWCP denied appellant’s claim finding that the
medical evidence did not establish that his diagnosed medical conditions were causally related to
the accepted employment incident.
On August 12, 2012 appellant requested reconsideration. He indicated that he was
requesting help regarding coverage of the medical expenses resulting from the accident. A copy
of the police report accompanied appellant’s request. He also included copies of the invoices
from the emergency room and radiologist. Appellant provided copies of the ambulance service
invoice, and denials of coverage by his auto and health insurance.
By letter dated September 6, 2012, OWCP advised appellant that the only documents that
were received with his reconsideration request were the appeal form and the police report.
Appellant was allotted 30 days to submit the additional evidence. On October 11, 2012 OWCP
received a response from appellant that included a motor vehicle insurance claim denial. No
additional medical evidence was submitted.
By decision dated November 9, 2012, OWCP denied appellant’s August 12, 2012 request
for reconsideration without a review of the merits on the grounds that his request neither raised
substantial legal questions nor included new and relevant evidence.
LEGAL PRECEDENT
Under section 8128(a) of FECA,2 OWCP may reopen a case for review on the merits in
accordance with the guidelines set forth in section 10.606(b)(2) of the implementing federal
regulations, which provide that a claimant may obtain review of the merits if the written
application for reconsideration, including all supporting documents, sets forth arguments and
contains evidence that:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(ii) Advances a relevant legal argument not previously considered by OWCP; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by OWCP.”3

2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.606(b).

2

Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.4
ANALYSIS
Appellant disagreed with the denial of his claim and requested reconsideration on
August 12, 2012. In support of his claim, he submitted a statement and requested help regarding
coverage of the expenses resulting from the accident. Appellant also submitted a motor vehicle
insurance claim denial. The Board notes that this is not relevant to his claim, as OWCP accepted
that on December 5, 2011 appellant was in a motor vehicle accident in the performance of duty.
The underlying issue on which the claim was denied is medical in nature; i.e., whether the
medical evidence establishes that the December 5, 2011 work incident caused a diagnosed
medical condition. The Board has held that the submission of evidence which does not address
the particular issue involved does not constitute a basis for reopening a case.5 Appellant did not
submit any medical evidence relevant to this underlying issue.
Appellant also did not show that OWCP erroneously applied or interpreted a specific
point of law or advance a relevant legal argument not previously considered by OWCP. As he
did not meet any of the necessary regulatory requirements, he is not entitled to further merit
review.
On appeal, appellant provided new and not previously submitted evidence, which
included a copy of the ambulance bill. He asserted that he only wants to have his ambulance bill
paid. However, the issue of payment of emergency medical expenses was not decided by OWCP
and is therefore not before the Board.6 Appellant must raise the issue of payment of his
ambulance bill for consideration by OWCP first. He would then have the right to appeal a
decision on that issue, if necessary, to the Board.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits of his claim under 5 U.S.C. § 8128(a).

4

Id. at § 10.608(b).

5

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

6

There are provisions for payment of certain emergency expenses on a case by case basis. 20 C.F.R. § 10.304;
Federal (FECA) Procedure Manual, Part 3 -- Medical, Authorizing Examination and Treatment, Chapter
3.300.3(a)(1)(3), (February 2012); Michael L. Malone, 46 ECAB 957 (1995). Following the December 5, 2011
motor vehicle accident, appellant was transported by ambulance to a local emergency room for treatment.

3

ORDER
IT IS HEREBY ORDERED THAT the November 9, 2012 nonmerit decision of the
Office of Workers’ Compensation Programs is affirmed.
Issued: July 26, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

